NO. 07-08-0110-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

APRIL 14, 2008
______________________________

LOUIS MADRID A/K/A JOE LOUIS MADRID, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

NO. 55,514-C; HONORABLE ANA ESTEVEZ, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION
          Following his plea of guilty, appellant Louis Madrid was convicted of possession of
a controlled substance with intent to deliver and sentenced to thirty years confinement. 
Proceeding pro se, appellant filed a notice of appeal challenging his conviction.  The Trial
Court’s Certification of Defendant’s Right of Appeal filed in this case reflects that it was a
plea-bargained case with no right of appeal and that appellant waived his right of appeal. 
By letter dated March 17, 2008, this Court notified appellant that the certification indicated
he had no right of appeal and invited him to file an amended certification showing a right
of appeal or demonstrate other grounds for continuing the appeal.  Appellant was notified
that failure to do so might result in dismissal under Rule 25.2 of the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 25.2(d) (requiring dismissal if the certification
showing right of appeal is not made part of the record). 
          Appellant has not filed a response or an amended certification.  Consequently, the
appeal is dismissed.
 
                                                                           James T. Campbell
                                                                                    Justice




Do not publish.